Citation Nr: 1127042	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for arthritis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Honolulu, Hawaii VARO. 

The issues of service connection for arthritis and whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Hypertension was not manifested in service or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.  


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision, December 2008 and April 2010 letters provided essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  A May 2010 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is no evidence that hypertension was manifested in service or in the first post-service year or is in any way related directly to service.  Therefore, a VA examination to secure a nexus opinion in this matter is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Also as noted above, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.  

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Evidence of record, including private treatment records, shows that the Veteran receives treatment for hypertension.  It is not in dispute that he has such disability.  

The Veteran's STRs are silent for any complaints, diagnosis, or treatment pertaining to elevated blood pressure or hypertension.  On May 1970 Medical Board examination his blood pressure was 100/60.

On July 1985 private treatment, the Veteran's blood pressure was 100/70.  On December 1986 private treatment following a laceration to the left index finger, blood pressure was 140/100.  On March 1987 private treatment, blood pressure was 130/90.  On September 1988 private treatment, blood pressure was 120/70.  On October 1997 private treatment, blood pressure was 117/64.  On January 1999 private treatment, blood pressure was 120/80.  On August 2000 private treatment, blood pressure was 127/82.  On August 2003 private treatment, blood pressure was 124/70.  On December 2004 private treatment, blood pressure was 108/77.  On February 2005 private treatment, blood pressure was 120/70.  On March 2005 private treatment, blood pressure was 110/60.  In May 2005 the Veteran sought private treatment for diabetes mellitus; his blood pressure was 130/80.  On later May 2005 private treatment, blood pressure was 110/60.  On June 2005 private treatment, blood pressure was 140/80.  On July 2005 private treatment, blood pressure was 130/80.  

On October 2005 private treatment, blood pressure was 120/80; Lisinopril was first listed among the Veteran's medications.  On January 2006 private treatment, blood pressure was 130/80.  On July 2007 private treatment, hypertension and coronary artery disease were not found.  On later July 2007 private treatment, blood pressure readings were 150/90 and 160/80.  On August 2007 private treatment, elevated blood pressure was noted (170/90).  On later August 2007 private treatment, hypertension was diagnosed; Glipizide was prescribed.  

On January 2008 private treatment, blood pressure was 155/85.  On April 2008 private treatment, blood pressure was 140/85.  On May 2008 private treatment, blood pressure was 144/82.  On August 2008 private treatment, blood pressure was 147/77.  

In a January 2009 letter, Dr. V.A.D. stated that the Veteran was under the care of The Doctors' Clinic for diabetes mellitus and hypertension. 

There is no evidence that hypertension was manifested in the initial year following the Veteran's discharge from active duty.  Treatment records reflect that while there were isolated elevated blood or borderline pressure readings in late 1986/and 1987, Lisinopril (used to treat hypertension) was first prescribed in October 2005, approximately 35 years after his separation from service, and hypertension is first recorded as a diagnosis in August 2007, approximately 37 years after the Veteran's separation from service.  Consequently, service connection for this disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for hypertension as a chronic  disease under 38 U.S.C.A. § 111) is not warranted.  

Furthermore, post-service evaluation/treatment records provide no indication or suggestion that hypertension may somehow be related to the Veteran's service.  Notably, the very lengthy interval between service and the initial postservice diagnosis of hypertension/notation of persistently elevated blood pressure readings (some 35 years) is, of itself, a factor for consideration against a finding of service connection.  

The Board notes the Veteran's representative's newly-raised argument that the Veteran's hypertension is secondary to his "service-connected" diabetes mellitus.  Significantly, a final October 2007 rating decision denied the Veteran service connection for diabetes mellitus.   Therefore, this secondary service connection proposed theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, it must be denied.


ORDER

Service connection for hypertension is denied.


REMAND

Regarding tinnitus, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Subsequent to the Veteran's request to reopen the claim of service connection for tinnitus, the RO sent him a VCAA notification letter (in December 2008).  However, he was not properly advised of what is now needed to reopen his claim.   Specifically, the December 2008 letter cited that the claim was previously denied because there was no diagnosis of tinnitus (and that to reopen the claim he had to present evidence supporting that he has such disability).  While an October 2005 rating decision did indeed deny the claim because there was no diagnosis of tinnitus, an interim (and last final) August 2006 rating decision conceded that the Veteran had tinnitus, but denied the claim based on a finding that there was no evidence of a nexus between such disability and the Veteran's service.  Accordingly, corrective notice is needed..

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding arthritis, the Veteran's STRs reflect that in April 1967 he complained of left wrist pain; he could not remember injuring it.  In November 1967, he complained of a sprained ankle and knee.  In February 1968, he complained of a steady ache in all joints and muscles (as well as loss of appetite, nosebleeds, and nausea); the impression was upper respiratory infection.  On May 1970 Medical Board examination, musculoskeletal physical examination was within normal limits.

Postservice records show that in July 1985, the Veteran complained of pain and swelling to the right ankle after twisting the ankle that morning at work; X-rays showed soft tissue swelling at the lateral malleolus; the adjacent bone was intact.  On March 1988 private treatment, the diagnosis was stenosing tenosynovitis of the flexor pollices longus of the right thumb, for which a tenovaginotomy of the thumb was performed.  On February 1992 private treatment, X-rays of the left knee found superior lipping of the patella.  On October 2005 private treatment, a chest X-ray revealed degenerative changes of the thoracic spine.  On July 2007 private treatment, the Veteran complained of numbness of the hands on and off; arthritis was assessed.  On September 2007 and January 2008 private treatment, he complained of right knee pain.  On September 2008 private treatment, he complained of bilateral knee pain with no injury as well as pain in both hands and popping in the elbows.  

In a January 2009 letter, Dr. V.A.D. stated that the Veteran was under the care of The Doctors' Clinic for degenerative joint disease of the knees and ankles, noting that over the previous 12 months the Veteran had been complaining of recurrent pain of the knees and ankles with crepitation.

Given the evidence of multiple joint symptoms in service, and of current findings of arthritis (to include of the knees and ankles), the "low threshold" standard outlined in McLendon is met.  The questions presented, i.e., whether based on the entire record the Veteran's current arthritis may be related to complaints pertaining to his joints noted in service, is one that is medical in nature (incapable of lay observation). Hence, a VA nexus examination is necessary.

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the petition to reopen the claim of service connection for tinnitus, the RO should provide the Veteran corrective VCAA notice that complies with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter should:  (1) advise him of the definition of new and material evidence in 38 C.F.R. § 3.156(a),  (2) notify him of the basis for the last final denial of the claim (in October 2007), and of what specific evidence and information is necessary to reopen the claim, and  (3) notify him of what specific evidence and information is necessary to substantiate the underlying claim of service connection.  After affording the Veteran and his representative the appropriate time to respond, the RO should arrange for any further development suggested by their response.

2.  The RO should ask the Veteran if he has sought treatment for tinnitus or arthritis at any VA facility, and should secure for the record copies of the complete clinical records (any not already associated with the claims file) of the treatment identified.  He should also be asked to identify any pertinent private treatment, and the RO should (with his assistance) obtain secure records of such treatment.

3.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his arthritis, and in particular whether or not such disability is related to his active duty service/complaints noted therein.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Please identify the Veteran's joints affected by arthritis.

(b) Please identify the most likely etiology for the arthritis found?  Specifically, is it at least as likely as not (a 50% or greater probability) that arthritis in any joint was incurred in the Veteran's active duty service?  The opinion should include comment on the significance of the various joint complaints and treatment noted in service.

The examiner must explain the rationale for all opinions offered.

4.  The RO should then readjudicate these two matters.  If either remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


